Myrick, J., concurring.
It is stated by respondents (plaintiffs) in their brief, that their cause of action is founded upon the fact that the lease has expired, and the defendants should discontinue the use of the water; that there is no issue as to the rights of riparian proprietors, and it is entirely immaterial whether they (plaintiffs) are or are not deprived of the use of the water. Plaintiffs assert that the taking of the lease should estop defendants from making any claim to the use of the water after the expiration of the term leased. I am of opinion that this assertion is not maintainable, and for that reason only I concur in the judgment.